Pannell, Judge.
The motion for new trial in the present case was overruled on October 21, 1964. The bill of exceptions, assigning error on said order, was tendered to the trial judge on Monday, November 23rd, apparently upon the belief that the last day for tendering the bill of exceptions fell on November 21, which was a Saturday, and that the plaintiff in error therefore had until the following Monday in which to tender the bill of exceptions to the trial judge under the ruling in Crosby v. State, 100 Ga. App. 49 (110 SE2d 94). This decision applied to bills of exceptions, the Act of 1958 (Ga. L. 1958, p. 388; Code Ann. § 102-102), amending paragraph 8 of Code § 102-102, which, as amended, provides that, “When a number of days is prescribed for the exercise of any privilege, or the discharge of any duty, only the first or last day shall be counted; and if the last day shall fall on Saturday or Sunday, the party having such privilege or duty shall have through the following Monday to exercise such privilege or to discharge such duty.” Irrespective of whether the case of Crosby v. State was correctly decided, the last day for ten*12dering the bill of exceptions in the present case fell on Friday, November 20th, and the Act of 1958, even if applicable to the time of tendering bills of exceptions, would not apply in the present case. The bill of exceptions not having been tendered to the trial judge within 30 days, the time required by law, must be dismissed. Code § 6-902, as amended by the Act of 1946 (Ga. L. 1946, pp. 726, 734); the Act of 1953 (Ga. L. 1953, Nov. Sess., pp. 279, 280); and the Act of 1957 (Ga. L. 1957, pp. 224, 244).
Decided January 12, 1965.
. Leeon Barfield, for plaintiff in error.
William T. Boyd, Solicitor General, J. Walter LeCraw, contra.

Writ of error dismissed.


Nichols, P. J., and Eberhardt, J., concur.